       Case 5:18-cv-05558-BLF Document 31 Filed 03/13/20 Page 1 of 3



 1   XAVIER BECERRA
     Attorney General of California
 2   WILLIAM C. KWONG
     Supervising Deputy Attorney General
 3   ALLISON M. LOW
     Deputy Attorney General
 4   State Bar No. 273202
       455 Golden Gate Avenue, Suite 11000
 5     San Francisco, CA 94102-7004
       Telephone: (415) 510-3589
 6     Fax: (415) 703-5843
       E-mail: Allison.Low@doj.ca.gov
 7   Attorneys for Defendant
     J. Clawson
 8

 9                          IN THE UNITED STATES DISTRICT COURT

10                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

11                                        SAN JOSE DIVISION

12

13
     SHIKEB SADDOZAI,                                       Case No. 5:18-cv-05558-BLF (PR)
14
                                           Plaintiff,       NOTICE RE: DEFENDANT’S MOTION
15                                                          TO DISMISS PLAINTIFF’S SECOND
                  v.                                        AMENDED COMPLAINT
16

17   RON DAVIS, et al.,

18                                      Defendants.

19
20   ///
21   ///
22   ///
23

24

25

26

27

28
                                                        1
                       Notice re: Defendant’s Mot. to Dismiss Pl.’s Second Am. Compl. (5:18-cv-05558-BLF (PR))
        Case 5:18-cv-05558-BLF Document 31 Filed 03/13/20 Page 2 of 3



 1         TO THE COURT AND PLAINTIFF SHIKEB SADDOZAI, PRO SE:

 2         PLEASE TAKE NOTICE that Plaintiff’s filing of a third amended complaint on March 6,

 3   2020 mooted Defendant Clawson’s previously filed motion to dismiss.

 4         Defendant filed a motion to dismiss Plaintiff’s second amended complaint on March 2,

 5   2020. (ECF No. 27.) Federal Rule of Civil Procedure 15 provided Plaintiff twenty-one days to

 6   amend his complaint as a matter of course. Plaintiff did so on March 6, 2020. (ECF No. 29.)

 7   Therefore, Defendant’s motion to dismiss is moot and Defendant shall file a new challenge to the

 8   operative pleading.
                                                               Respectfully submitted,
 9   Dated: March 13, 2020
                                                               XAVIER BECERRA
10                                                             Attorney General of California
                                                               WILLIAM C. KWONG
11                                                             Supervising Deputy Attorney General
12                                                             /s/ Allison M. Low
13                                                             ALLISON M. LOW
                                                               Deputy Attorney General
14                                                             Attorneys for Defendant
                                                               J. Clawson
15
     SF2020200485
16   21851190.docx

17

18

19
20

21

22

23

24

25

26

27

28
                                                          2
                           Notice re: Defendant’s Mot. to Dismiss Pl.’s Second Am. Compl. (5:18-cv-05558-BLF (PR))
            Case 5:18-cv-05558-BLF Document 31 Filed 03/13/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

Case Name:        S. Saddozai v. Davis, et al.           Case No. 5:18-cv-05558-BLF (PR)

I hereby certify that on March 13, 2020, I electronically filed the following documents with the
Clerk of the Court by using the CM/ECF system:

      NOTICE RE: DEFENDANT’S MOTION TO DISMISS PLAINTIFF’S SECOND
                         AMENDED COMPLAINT

Participants in the case who are registered CM/ECF users will be served by the CM/ECF system.
I am employed in the Office of the Attorney General, which is the office of a member of the
California State Bar at which member's direction this service is made. I am 18 years of age or
older and not a party to this matter. I am familiar with the business practice at the Office of the
Attorney General for collection and processing of correspondence for mailing with the United
States Postal Service. In accordance with that practice, correspondence placed in the internal
mail collection system at the Office of the Attorney General is deposited with the United States
Postal Service with postage thereon fully prepaid that same day in the ordinary course of
business.
I further certify that some of the participants in the case are not registered CM/ECF users. On
March 13, 2020, I have caused to be mailed in the Office of the Attorney General's internal mail
system, the foregoing document(s) by First-Class Mail, postage prepaid, or have dispatched it to
a third party commercial carrier for delivery within three (3) calendar days to the following non-
CM/ECF participants:

Shikeb Saddozai (AY1590)
California State Prison - Corcoran
P.O. Box 3461
Corcoran, CA 93212
In Pro Per

I declare under penalty of perjury under the laws of the State of California the foregoing is true
and correct and that this declaration was executed on March 13, 2020, at San Francisco,
California.


                  G. Pang                                           /s/ G. Pang
                  Declarant                                          Signature
SF2020200485/21853135.docx
